Citation Nr: 0727610	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.  He served in the Republic of Vietnam from January 16, 
1969 to December 13, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for a heart disorder, claimed as coronary artery 
disease, PTSD, and an acquired psychoneurosis to include an 
anxiety and sleep disorder.  The veteran timely appealed the 
June 2003 rating action to the Board. 

Other issues also developed for appellate review included 
entitlement to service connection for diverticulitis and 
defective vision.  In his substantive appeal, received by he 
RO in June 2004, the veteran specifically indicated that he 
was only seeking appellate consideration of the heart and 
psychiatric claims.

The reopened claim for service connection for a heart 
disorder, to include as due to Agent Orange exposure, along 
with the issues of entitlement to service connection for PTSD 
and an acquired psychiatric disorder, other than PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an April 1996 rating action, the RO denied service 
connection for a heart disorder, to include as due to Agent 
Orange exposure.  The veteran did not appeal the 
determination and it became final.

2.  The evidence received since the April 1996 rating 
decision was not previously before agency decision makers and 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for a heart disorder, to include 
as due to exposure to Agent Orange-namely, a diagnosis of 
coronary artery disease.


CONCLUSIONS OF LAW

1.  An April 1996 rating decision, wherein the RO denied 
service connection for a heart disorder, to include as due to 
Agent Orange exposure is final.  
38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim for a heart disorder, to include as due to 
Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

In a May 1991 statement to the RO, the veteran claimed, among 
other things, service connection for a heart condition, to 
include as due to exposure to Agent Orange (see, VA Form 21-
4138, Statement in Support of Claim, dated in May 1991).  

By an April 1996 rating action, the RO, in part, denied 
service connection for a heart condition, to include as due 
to exposure to Agent Orange.  In reaching this determination, 
the RO determined there was no evidence that a heart 
condition was not a presumptive condition recognized by VA as 
one associated with herbicide exposure.  The RO also 
concluded that a heart condition did not have its onset in 
service nor had it been caused or aggravated by such service.  
The veteran was informed of the RO's decision in May 1996.  
He did not appeal.  Thus, the RO's April 1996 rating action 
became final.  38 C.F.R. § 20.302.  

In a February 2003 statement to the RO, the veteran sought to 
reopen his claim for service connection for a heart condition 
(see, VA Form 21-4138, Statement in Support of Claim, 
received in February 2003, with enclosure).  

The veteran could reopen his previously denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

"New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the April 1996 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the veteran's claim for service 
connection for a heart disorder, to include as due to Agent 
Orange exposure.  Thus, the evidence to be reviewed for 
purposes of determining whether new and material evidence 
sufficient to reopen the aforementioned service connection 
claim has been received is the evidence that was associated 
with the record since April 1996.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

While diagnoses of costochondritis, chest pain atypical for 
angina and atypical chest pain must rule out coronary artery 
disease were of record at the time of the RO's final April 
1996 rating action, there was no clear finding of heart 
disease.  

Since the issuance of the final April 1996 rating action, 
evidence added to the record includes private treatment 
records, reflecting a definitive diagnosis of a heart 
disorder, namely coronary artery disease and atherosclerotic 
heart disease (ASHD)(see, private treatment reports, dated in 
November 2002 and February 2003, respectively).  This 
evidence pertains to a previously unestablished element of 
service connection that was not previously before the RO in 
April 1996-a definitive diagnosis of a current heart disorder 
namely, i.e., coronary artery disease and ASHD.  Thus, the 
newly received private treatment records are new and 
material.  The claim for service connection for heart 
disorder, to include as due to Agent Orange exposure is 
reopened.


ORDER

The claim for service connection for heart disorder, to 
include as due to Agent Orange exposure is reopened.



REMAND

1.  Heart Disorder

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As just noted, the record contains a diagnosis of current 
heart disease.  Service medical records reflect that the 
veteran was seen for complaints of chest pain in March and 
July 1970; a cardiovascular disorder was not diagnosed.  The 
veteran has reported continuing chest pain.  An examination 
is needed in order to obtain a competent opinion as to 
whether any current heart disorder was incurred in or 
aggravated by in service, to include exposure to Agent 
Orange.  

2.  PTSD and Acquired Psychiatric Disorder, other than PTSD 
to include an anxiety and sleep disorder

With regards to his PTSD, the veteran claims that it is the 
result of a single event-seeing dead bodies after a rocket 
attack by the enemy while stationed at Cam Ranch Bay Air Base 
in the Republic of Vietnam in December 1969.  Regarding his 
acquired psychiatric disability, other than PTSD, he contends 
that he received treatment for sleeping problems during 
service and that it has continued since discharge. 

Service medical records reflect that in January1968, the 
veteran was seen for sleeping problems.  In May 1970, the 
veteran presented himself to the emergency clinic and 
complained of being "Fed up."  Upon referral to the 
psychiatric clinic, the veteran complained of feeling tense, 
nervous, "keyed up," and irritable since being in Vietnam.  
He was advised to discuss his problem with his unit 
commander.  The examining physician indicated that in view of 
the veteran's good service record, it was doubtful that a 
recommendation for discharge (administrative) would be 
justified.  In addition, the examiner stated that 
unhappiness, dissatisfaction, low moral, poor motivation, 
situational tenseness, irritability, aggressive outbursts, or 
signs of emotional instability were not medical grounds for 
disposition through medical channels.  

A November 1970 Report of Medical History, reflects that the 
veteran complained of having depression or excessive worry 
and nervous trouble.  The veteran indicated that he had 
sought psychiatric clinic at Eglin Air Force Base.  The 
examining physician reported that the veteran had complaints 
of depression or excessive worry and nervous trouble in May 
1970.  A November 1970 service separation examination report 
reflects that the veteran was found to have been 
psychiatrically "normal."  

Post-service medical evidence contains diagnoses of anxiety 
with an obsessive compulsive nature and anxious depression; a 
diagnosis of PTSD was not entered (see, private treatment 
records, dated in October 1985 and August 1989, 
respectively).  

In this case, there is competent evidence of an acquired 
psychiatric disability, other than PTSD.  The veteran has 
testified to a continuity of symptomatology since service, 
and he was seen in service or psychiatric problems.  An 
examination is needed to obtain a competent opinion as to 
whether any acquired psychiatric disability, other than PTSD 
is related to disease or injury in service.

Regarding his PTSD, on VA Form 21-4138, dated in August 2003, 
the veteran maintained that he had sought treatment for PTSD 
in the mid-1980's from "VA Riveria Beach Clinic."  The 
aforementioned VA treatment records are not contained in the 
claims file.  Constructive notice of documents generated by 
VA whether in the claims file or not. Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  Id

The Board observes that a request has not been made to the 
United States Army and Joint Services Records Research Center 
(JSRRC), to determine whether or not the veteran's unit 
received rocket fire while stationed at Cam Ranh Bay Air Base 
in December 1969.  The veteran's service personnel records 
show that he was stationed with the 12th Civil Engineer 
Squadron, Cam Rahn Bay Airbase from June 16, to December 1, 
1969.  Given the above stressor statement, the veteran's 
verified service at Cam Ranh Bay Airbase from mid-June to 
early December 1969, along with the possibility of a 
confirmed diagnosis of PTSD in VA treatment records secured 
on remand, VA should request credible supporting evidence 
from the JSRRC and ask them to attempt to verify the 
stressors.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain 
records of the VA treatment reported by 
the veteran on the VA Form 21-4138, 
Statement in Support of Claim, dated in 
August 2003.

2.  After asking the veteran to provide 
any additional needed details 
concerning the rocket attack at Cam 
Rahn Bay in December 1969, ask the 
JSRRC to furnish supporting evidence of 
the claimed stressor.

3.  Schedule the veteran for VA 
psychiatric and cardiac examinations to 
determine the nature of any current 
psychiatric disability or heart disease 
and whether such disability or disease 
is related to service.  The examiners 
must review the claims file and note 
such review in the examination report 
or in an addendum.
    
The examiners must provide an opinion 
as whether it is at least as likely as 
not (50 percent probability or more) 
that any heart disease or psychiatric 
disability, began in service, is the 
result of a disease or injury in 
service, and in the case of heart 
disease was manifested within a year of 
service discharge in December 1970.  

If PTSD is diagnosed, the psychiatric 
examiner must state what stressors 
support that diagnosis. 

In formulating the above-requested 
opinions, the examiners are referred to 
service medical records, reflecting 
that the veteran was seen for sleeping 
problems and chest pain in January 1968 
and March and July 1970, respectively.  
A May 1970 psychiatric clinic report is 
also of record. 

The examiners must provide a rationale 
for all opinions.

4.  If the claims remain denied, a 
supplemental statement of the case 
should be issued before the appeal is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


